Exhibit 10.13(b)

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

1. Jeffrey Lindholm (“Employee”) and BigBand Networks, Inc., a Delaware
corporation (“BigBand”), entered into a certain employment agreement dated
October 30, 2006, as amended (the “Employment Agreement”). Employee’s last day
of employment with BigBand will be August 1, 2008 (the “Separation Date”).
Accordingly, Employee and BigBand, intending to be legally bound hereby, agree
as set forth in this Confidential Separation Agreement and General Release of
Claims (the “Agreement”). This Agreement will become effective on the eighth day
after it is signed by Employee (the “Effective Date”), provided that Employee
has not revoked this Agreement (by written notice to BigBand’s General Counsel
or a similarly situated executive officer of BigBand) prior to that date.

2. In exchange for the release of the claims provided for herein, BigBand will
provide Employee with the following:

 

  (a) a lump sum severance payment of $125,000, less applicable taxes and other
withholdings as determined by BigBand’s payroll department; such severance
payment will be made to Employee within five business days after the Effective
Date;

 

  (b) the premiums necessary to continue the group health insurance coverages
(medical and dental, but not disability or life) for Employee and his dependents
through the earlier of (i) February 28, 2009, if Employee timely elects to
continue such coverages under federal COBRA law (it being understood that such
payments will be made to BigBand’s health insurance provider), or (ii) the date
on which Employee first becomes enrolled in a new group health insurance program
with another employer. Employee agrees to promptly notify the BigBand Benefits
Department, in the event that he becomes enrolled in new group health insurance
program; and

 

  (c) up to four (4) months of outplacement services. In order to initiate and
utilize this service Employee must contact his local HR representative.

Employee acknowledges and agrees that, except for items 2(a), (b) and (c) above,
BigBand has paid to Employee on the Separation Date all compensation, including,
but not limited to, any and all wages, commissions, bonuses, and accrued but
unused vacation, that Employee earned during his employment with BigBand until
and including the Separation Date. Employee further acknowledges and agrees that
he will cease to accrue vacation as of the Separation Date. The Employment
Agreement is hereby terminated and is of no further force or effect, and
Employee shall not be entitled to any further monetary payments, other
remuneration or other benefits of any kind, including, but not limited to, any
stock option grants, stock option vesting or other equity-based compensation
from BigBand or from any other person or entity that acts or has acted on
BigBand’s behalf, other than as expressly set forth in this paragraph 2. With
respect to any stock options previously granted to Employee by BigBand, those
options will continue to be subject to and governed by the terms and conditions
of any applicable stock option agreements between Employee and BigBand, and the
governing stock option plans.

3. Employee agrees that, within ten (10) days after the Separation Date, he will
submit his final documented expense reimbursement statement reflecting all
business expenses he incurred through the Separation Date, if any, for which he
seeks reimbursement. BigBand will reimburse Employee for these expenses pursuant
to its regular business practices.

4. In exchange for the benefits under this Agreement to which Employee is not
otherwise entitled, Employee, for himself and his respective legal successors
and assigns, forever releases, discharges and acquits BigBand and its respective
current and former parent companies and predecessors, and each of its and their
respective divisions, subsidiaries, stockholders, officers, directors, current
and former employees, insurers, attorneys, accountants, agents, affiliates,
legal successors and assigns (collectively the “Released Parties”), from any and
all claims, demands, damages, debts, liabilities, actions and causes of action
(collectively, “Claims”) of



--------------------------------------------------------------------------------

every kind and nature whatsoever, whether now known or unknown, which Employee
now has, or ever had, against any of those Released Parties based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the date on which Employee
signs this Agreement, including, without limitation, (i) all claims related to
his employment with BigBand or the termination of that employment; (ii) any
contract or tort claims, including, without limitation, claims for breach of
contract, breach of the implied covenant of good faith and fair dealing,
wrongful termination, retaliation, fraud, defamation or infliction of emotional
distress; and (iii) any claims for national origin, race, sex, age, sexual
orientation, medical condition, disability, or other discrimination or
harassment arising under the California Fair Employment and Housing Act (as
amended), the Civil Rights Act of 1964 (as amended), the Age Discrimination in
Employment Act (as amended) (“ADEA”), the Americans With Disabilities Act, or
any other law or statute (all of which are hereinafter referred to as and
included within the “Released Matters”).

5. Employee agrees to return to BigBand, not later than the Separation Date, all
BigBand documents (and all copies thereof) and other BigBand property that
Employee has had in his possession at any time, including, without limitation,
BigBand files, notes, notebooks, correspondence, memoranda, agreements,
drawings, records, business plans, forecasts, financial information,
specifications, computer-recorded information, and tangible property (including,
without limitation, company-issued laptop computer, credit cards, entry cards,
identification badges and keys), and any materials of any kind that contain or
embody any proprietary or confidential information of BigBand (and all
reproductions thereof in whole or in part).

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW RULES OF SUCH
STATE OR OF ANY OTHER JURISDICTION.

7. This Agreement shall inure to the benefit of the successors of BigBand and
shall be binding upon the Employee, his heirs, executors, administrators and
successor.

8. Employee acknowledges and agrees that he shall continue to be bound by and
comply with the terms of the At Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement between BigBand and Employee
dated November 21, 2006 (“Proprietary Rights Agreement”), a copy of which is
attached hereto as Exhibit A.

9. Employee agrees that he will not directly or indirectly disclose any of the
terms of this Agreement to anyone other than his immediate family or counsel,
except to the extent that, and only to the extent that, such disclosure may be
required for accounting or tax reporting purposes or as otherwise may be
required by law. Employee further agrees that he will not, at any time in the
future, make any critical or disparaging statements with respect to any of the
Released Parties or any products or services developed, marketed or sold by
BigBand or any subsidiary or affiliate of BigBand.

10. Employee agrees that for a period of one (1) year following the Separation
Date, he will not, without the prior written consent of BigBand, on behalf of
himself or any other person or entity, directly or indirectly, encourage or
solicit any employee of BigBand or any of its subsidiaries or affiliates to
terminate his or his employment with BigBand or any of its subsidiaries or
affiliates.

11. Employee agrees that he will not voluntarily provide assistance, information
or advice of any kind, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with such person or entity’s
assertion of any claim or cause of action of any kind, in court, arbitration or
otherwise, against any of the Released Parties, and he shall not suggest, induce
or encourage any person or entity to do so. The foregoing sentence shall not
prohibit Employee from testifying truthfully under subpoena or providing other
assistance under compulsion of law.

12. Employee hereby agrees to direct all inquiries, demands, requests for
information or other communications regarding this Agreement to the General
Counsel for BigBand Networks, Inc. Employee shall not contact any employee of
BigBand other than the individual listed above with regard to the contents
hereof or any other request for information or cooperation.



--------------------------------------------------------------------------------

13. Employee agrees to respond to BigBand’s reasonable requests in connection
with any existing or future litigation, arbitrations, mediations, claims or
investigations brought by or against or involving BigBand or any of its
affiliates, agents, officers, directors or employees, whether internal,
administrative, civil or criminal in nature, in which BigBand reasonably deems
Employee’s cooperation necessary or useful. In such matters, Employee agrees to
provide BigBand with advice, assistance and/or information, including explaining
matters of a factual nature, providing sworn statements, participating in
discovery and trial preparation, and giving testimony. Employee also agrees to
promptly send BigBand copies of all correspondence and documents (for example,
but not limited to, subpoenas) Employee receives in connection with any such
legal proceeding or other matters related to BigBand. Employee further agrees to
act in good faith to furnish the information and cooperation required by this
paragraph. BigBand will act in good faith so that the requirement to furnish
such information and cooperation does not create an undue hardship for Employee.

14. In the event of any dispute or claim relating to or arising out of
Employee’s employment relationship with BigBand, this Agreement, or the
termination of Employee’s employment with BigBand (including, but not limited
to, any claims of breach of contract, wrongful termination or sex, age, race,
sexual orientation, disability or other discrimination or harassment), Employee
and BigBand agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by a single arbitrator from the
American Arbitration Association in Boston, Massachusetts. Employee and BigBand
hereby knowingly and willingly waive their respective rights to have any such
disputes or claims tried to a judge or jury. Notwithstanding the foregoing
provisions of this paragraph 14, Employee covenants and agrees not to assert any
Claims against the Released Parties, in any forum or proceeding, which Employee
has released pursuant to paragraph 4 above.

15. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations, promises, representations and warranties, both
written and oral, except for the Proprietary Rights Agreement between BigBand
and Employee and any stock option agreements between Employee and BigBand. To
the extent that provisions of this Agreement conflict with any other agreement
between Employee and BigBand, the provisions of this Agreement shall govern.
This Agreement may not be modified or amended, except by a document signed by a
duly authorized executive officer of BigBand and Employee. Employee has 45 days
to consider BigBand’s offer as set forth in this Agreement. If Employee does not
accept BigBand’s offer (by signing and returning this Agreement to BigBand
within 45 days), BigBand’s offer will expire and may not be accepted by
Employee.

16. In the event that any provision or portion of this Agreement is determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of the Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by applicable
law.

17. Employee acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA. Employee also acknowledges that
the consideration given in paragraph 2 for the waiver and release is in addition
to anything of value to which he was already entitled. Employee further
acknowledges that he has been advised by this writing, as required by the ADEA,
that: (i) his waiver and release does not apply to any rights or claims that may
arise after the date he signs this Agreement; (ii) that he has the right to
consult with an attorney prior to signing this Agreement; (iii) that he has
forty-five (45) days to consider this Agreement (although he may choose to
voluntarily sign it earlier); (iv) that he has seven (7) days following the date
he signs this Agreement to revoke it; and (v) that this Agreement will not be
effective until the date on which the revocation period has expired, which will
be the eighth day after he signs the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

Dated: August 30, 2008     BIGBAND NETWORKS, INC.       By:   /s/ Rob Horton    
    Rob Horton, General Counsel

 

Dated: August 30, 2008     EMPLOYEE       By:   /s/ Jeffrey Lindholm        
Jeffrey Lindholm



--------------------------------------------------------------------------------

Exhibit A

Proprietary Rights Agreement

[Attached]